                             Case 18-19571-AJC      Doc 68    Filed 09/04/19    Page 1 of 2




           ORDERED in the Southern District of Florida on August 30, 2019.




                                                                 A. Jay Cristol, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________

                                  IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE SOUTHERN DISTRICT OF FLORIDA
                                              MIAMI DIVISION
          In re:                                                CASE NO. 18-19571-AJC
                                                                CHAPTER 13
          ROXANA MISHA,

                   Debtor.
                                                        /

                                     AGREED ORDER GRANTING
                        MOTION TO COMPEL DEBTOR TO MODIFY BANKRUPTCY PLAN

                   THIS CASE came before the Court for hearing on August 28, 2018 at 9:00am upon the

          Motion to Compel Debtor to Modify Bankruptcy Plan filed by U.S. BANK TRUST NATIONAL

          ASSOCIATION, AS TRUSTEE OF THE CHALET SERIES IV TRUST (“Secured

          Creditor”)(DE 59). Based on the agreement of the parties, and based in the record, it is

                   ORDERED:

                   1.      Secured Creditor’s Motion to Compel Debtor to Modify Bankruptcy Plan is

           GRANTED.

                   2.      The Debtor will file a Modified Bankruptcy Plan within seven (7) days of entry of

          this order, either providing for payment in full of all pre and post petition amounts due to
              Case 18-19571-AJC        Doc 68    Filed 09/04/19     Page 2 of 2



Secured Creditor, or to surrender the property located at 4816 NW 116 Court, Doral, FL 33178

to Secured Creditor.

       3.     If the Debtor fails to timely file the required Modified Bankruptcy Plan, Secured

Creditor shall be granted in rem relief from the automatic stay without any further order of the

Court being required.




Copies furnished to:
Matthew B. Klein, Esq., Howard Law Group, 450 N. Park Road, Suite 800, Hollywood, FL
33021 who is directed to serve a conformed copy of the executed Order on all interested parties
listed below and file a certificate of service with the Clerk of the Court.

The CM/ECF System, which will send a notice of electronic filing to all CM/ECF participants:

Richard J. Adams, Esq., 6500 Cowpen Road, Suite 101, Miami Lakes, FL 33014

Nancy K. Neidich, Trustee, P.O. Box 279806, Miramar, FL 33027

United States Trustee, 51 SW 1st Avenue, Suite 1204, Miami, FL 33130

and a true and correct copy was mailed to the non-CM/ECF participants:

Roxana Misha, 4816 NW 116 Court, Doral, FL 33178
